Citation Nr: 1225440	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  90-53 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for abdominal cramps with diarrhea. 

2.  Entitlement to an increased initial rating for mitral valve prolapse (MVP), rated as 10 percent disabling from January 11, 1998 to March 24, 2005, and as 30 percent disabling thereafter. 

3.  Entitlement to service connection for metabolic myopathy.

(The claims for entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) and entitlement to an effective date earlier than February 5, 2003 for the grant of service connection for PTSD are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty with the Air Force from March 1971 to June 1974 and with the Navy from August 1977 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 1988, January 1991 and May 1994 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the claims file is currently held by the RO in Atlanta, Georgia.                                                                                                                                                                                                                                                                                                                                                                                              

The April 1988 rating decision on appeal implemented a March 1988 Board grant of service connection for MVP and assigned an initial noncompensable disability rating effective September 10, 1981.  The January 1991 rating decision denied an increased rating for irritable bowel syndrome and the May 1994 rating decision denied service connection for metabolic myopathy.  

This case has a long and complicated procedural history.  The case first came before the Board in November 1999, when the claims for increased evaluations for  irritable bowel syndrome and MVP prior to January 12, 1998 were denied.  The claim for an increased evaluation for MVP since January 12, 1998 and service connection for metabolic myopathy were denied.

The Veteran appealed the Board's November 1999 decision to the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims, hereinafter "the Court"), which vacated those parts of the Board's decision adverse to the Veteran and remanded for readjudication including consideration of the Veterans Claims Assistance Act of 2000 (VCAA). 

The case returned to the Board, and in a May 2002 decision, the Board granted an increased evaluation for MVP prior to January 12, 1998.  The claim for an increased rating for irritable bowel syndrome was later remanded by the Board in November 2003 for additional evidentiary development.  

The Board notes that, pursuant to the November 1999 remand, a statement of the case (SOC) was issued to the Veteran in May 2005 addressing the issues of entitlement to service connection for a left ankle disorder, flat feet, and tonsillitis. No substantive appeal is of record for these issues, and they are not properly before the Board. 

In November 2005, the Board again remanded the claim for an increased rating for irritable bowel syndrome.  The claim for an increased rating for MVP since January 12, 1998 was denied.  The Veteran appealed the denial of a higher rating for MVP to the Court, and in a February 2007 Joint Motion for Remand (JMR) the parties agreed that the November 2005 Board decision's denial of the increased rating for MVP since January 12, 1998 should be vacated.  The claim returned to the Board in October 2007 when it was remanded.  In addition, in October 2010, the RO awarded an increased 30 percent rating for MVP effective March 24, 2005.  

Thus, the claim for an increased rating for MVP was most recently before the Board in October 2007 when it was remanded.  The claims for an increased rating for abdominal cramps with diarrhea (previously characterized as irritable bowel syndrome) and service connection for metabolic myopathy were most recently before the Board in November 2005 when they were also remanded for additional development.  

As noted above, the Board is addressing the claims for entitlement to an increased initial rating and earlier effective date for the grant of service connection for PTSD in a separate decision.  During the pendency of this appeal, jurisdiction over the claims file was transferred to the Atlanta RO.  The claims addressed in this decision arise from rating decisions issued by the first agency of original jurisdiction (AOJ), i.e. the Philadelphia RO, while the claims pertaining to the proper rating and effective date for PTSD originate from a rating decision issued by the Atlanta RO.  BVA Directive 8430 specifically provides that matters arising out of two or more AOJs will be addressed in separate decisions.  See BVA Directive 8430, section 14(c)(1).  Therefore, the claims for entitlement to a higher initial rating and earlier effective date for the award of service connection for PTSD are addressed in a separate decision.  

The issues of entitlement to a rating in excess of 10 percent for abdominal cramps with diarrhea and entitlement to service connection for metabolic myopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Atlanta RO.


FINDINGS OF FACT

1.  For the period between January 11, 1998 and March 24, 2005, the Veteran's MVP most nearly approximated mild symptoms with associated complaints of chest pain, shortness of breath, and dyspnea without diastolic murmur with characteristic EKG manifestations, a definitely enlarged heart, arrhythmias, a workload of greater than five metabolic equivalents (METs) but not greater than seven METs, an ejection fraction of 30 to 50 percent, or congestive heart failure.

2.  For the period beginning March 25, 2005, the Veteran's MVP most nearly approximated a mildly thickened mitral valve with associated subjective complaints of chest pain, shortness of breath, and dyspnea without a definitely enlarged heart, arrhythmias, a workload of greater than three metabolic equivalents (METs) but not greater than five METs, an ejection fraction of 30 to 50 percent, or congestive heart failure.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for MVP for the period between January 11, 1998 and March 24, 2005 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2011).

2.  The criteria for an initial rating in excess of 30 percent for MVP for the period beginning March 25, 2005 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Mitral Valve Prolapse

Service connection for MVP was granted by the Board in a March 1988 decision.  The Board's decision was implemented by the RO in an April 1988 rating decision and an initial noncompensable evaluation was assigned.  The Veteran appealed, and a June 1988 rating decision increased the initial evaluation to 10 percent disabling. 

In a November 1999 decision, the Board redesignated the appeal for a higher rating for MVP to comprise two issues, reflecting the change in rating criteria during the pendency of the appeal on January 12, 1998.  Following the Court's vacating of the November 1999 decision, a May 2002 Board decision denied an evaluation in excess of 10 percent for MVP prior to October 2, 1995, and granted a 30 percent evaluation for mitral valve prolapse from October 2, 1995, to January 12, 1998.  
The Board notes that its May 2002 decision specifically granted an increased 30 percent evaluation for MVP to January 12, 1998.  However, the March 2004 rating decision that implemented the Board's decision only assigned the 30 percent increase through January 10, 1998; a 10 percent evaluation was reassigned from January 11, 1998, creating a one day discrepancy between the Board and the RO decision.  In any event, the record clearly shows that the Veteran was in receipt of a 10 percent evaluation for MVP from January 11, 1998 and he has continued to disagree and appeal the initial rating assigned his MVP from January 11, 1998.  

In an October 2010 rating decision, the RO awarded an increased 30 percent evaluation for the Veteran's MVP effective March 24, 2005.  Thus, the issue currently before the Board is whether a rating in excess of 10 percent is warranted for MVP for the period between January 11, 1998 and March 24, 2005 and whether a rating in excess of 30 percent is warranted for the period beginning March 25, 2005.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's MVP is currently rated as 10 percent disabling from January 11, 1998 to March 24, 2005 and as 30 percent disabling thereafter under Diagnostic Code 7000 (1997 & 2011).  The criteria for evaluating disabilities of the heart were revised during the pendency of this claim, effective January 12, 1998.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  Id.  Therefore, the Board may apply the former criteria for rating the Veteran's MVP throughout the claims period.

Prior to January 12, 1998, the Veteran's MVP was evaluated by analogy under Diagnostic Code 7000 for rating rheumatic heart disease.  See 38 C.F.R. § 4.27 (2011).  The former version of the rating criteria for rheumatic heart disease provided, in pertinent part (i.e., excluding the specific requirements related to past confirmed rheumatic fever), for a 10 percent rating for identifiable valvular lesion, slight, if any, dyspnea, the heart not enlarged.  A 30 percent rating required diastolic murmur with characteristic EKG manifestations, or definitely enlarged heart, a 60 percent rating required that the heart be definitely enlarged, severe dyspnea on exertion, elevation of systolic blood pressure, or such arrhythmias as paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia, more than light manual labor is precluded.  38 C.F.R. § 4.104 , Diagnostic Code 7000 (1997). 

Under the current version of Diagnostic Code 7000, for rating valvular heart disease, a workload of greater than seven METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with continuous medication required warrant a 10 percent evaluation. The next higher evaluation of 30 percent disabling is available where a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  An evaluation of 60 percent disabling is available where there has been more than one episode of congestive heart failure in the past year; where a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, the maximum evaluation of 100 percent disabling is warranted for chronic congestive heart failure; where a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104 , Diagnostic Code 7000 (2011). 

The appellant has asserted that several cardiac pathologies, including left ventricular dysfunction and left atrial enlargement, are part of his service-connected MVP and his rating should incorporate and compensate him for disability attributable to those conditions.  He has also attributed chest pain, shortness of breath, and fatigability to the MVP.  Whereas such associations of symptoms to causes are purely medical matters requiring medical expertise to determine, the appellant as a lay person is not competent to proffer his opinion as evidence on matters of medical causation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  In this regard, the Board notes that the Veteran was hospitalized in 2007 with complaints of chest pain that were associated with mild coronary artery disease, and a left heart catheterization was performed.  He is competent to report symptoms associated with cardiac disabilities, but in light of his multiple cardiac diagnoses, the Board will rely upon the medical evidence of record for medical diagnoses and attribution of pathologies to causes.

With respect to the former criteria for rating the Veteran's MVP, the Board finds that an increased rating is not warranted at any time during the claims period.  The record is negative for evidence of a diastolic murmur with characteristic EKG manifestations, and a VA cardiologist who reviewed the claims file opined in June 1999 that the Veteran had not reported any symptoms consistent with arrhythmias due to MVP.  The VA cardiologist also characterized the Veteran's MVP as mild.  VA examinations performed in March 2005 and December 2009 were also negative for evidence of a diastolic murmur or arrhythmias.  Although the Veteran has manifested increased blood pressure, he has been diagnosed and treated for long-standing hypertension and there is no evidence that his elevated systolic blood pressure is due to MVP.

Although the former rating criteria also provide for increased evaluations with evidence of a definitely enlarged heart, the Board notes that chest X-rays performed in August 2002 and February 2003 at the Dublin VA Medical Center (VAMC) showed a normal sized heart and a heart only in the "upper limits of normal in size," respectively.  The February 2003 X-ray report concluded that the Veteran had a borderline heart, and the Board finds that these findings do not constitute evidence of a definitely enlarged heart.  Furthermore, echocardiograms performed in March 2005, May 2008, and December 2009 did not indicate an enlarged heart.  Although the Board granted an increased 30 percent evaluation for the Veteran's MVP prior to January 12, 1998 based on the finding of an enlarged heart in a October 1995 hospital report, at that time there was no other evidence to contraindicate the finding of an enlarged heart.  The record now contains numerous objective findings of a normal-sized heart, albeit a heart on the upper limits of normal.  Nevertheless, it is clear that the Veteran does not have a definitely enlarged heart, and an increased rating is not warranted at anytime during the claims period based on an enlarged heart under the former version of Diagnostic Code 7000 (1997).  

The Board also finds that the current rating criteria do not support the assignment of an increased rating for the Veteran's MVP.  For the period prior to January 11, 1998, there is no evidence that the Veteran manifested a workload greater than five METs but not greater than seven METs.  While he complained of dyspnea, fatigue, and chest pain, there is no objective evidence that these complaints were related to his service-connected MVP.  The VA cardiologist who reviewed the claims file in June 1999 opined that there was nothing to indicate the Veteran's complaints were related to MVP and any associated left ventricular dysfunction.  The June 1999 VA cardiologist also characterized the Veteran's disease as mild, which is not consistent with the criteria contemplated for a rating in excess of 10 percent under the current version of Diagnostic Code 7000 (2011). 

Regarding the period beginning March 25, 2005, the Veteran's MVP does not most nearly approximate the current criteria for a rating in excess of 30 percent.  The Veteran has clearly not manifested congestive heart failure due to MVP and upon VA examination in December 2009, the Veteran's METs were estimated at between 5.0 and 6.0, a finding contemplated by the currently assigned 30 percent evaluation.  

Although the Veteran has demonstrated left ventricular dysfunction consistent with an increased 60 percent evaluation since March 14, 2005, the Board finds that this finding is not associated with the service-connected MVP.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the record establishes that the Veteran's left ventricular dysfunction is not due to MVP based on objective testing including multiple echocardiograms.  

Upon VA examinations in March 2005 and December 2009, the Veteran's left ventricular ejection fraction was estimated as 40 percent and 50 to 55 percent, respectively.  An increased 60 percent rating under current Diagnostic Code 7000 contemplates an ejection fraction of 30 to 50 percent.  However, echocardiograms performed in March 2005, May 2008, and December 2009, which established the Veteran's ejection fraction, were entirely negative for evidence of MVP.  The March 2005 echocardiogram indicated a mildly thickened mitral valve, but there was no evidence of prolapse.  All three echocardiograms were also negative for mitral stenosis and no mitral regurgitation.  Therefore, although the Veteran's ejection fraction has been measured as between 30 and 50 percent, these findings are not due to the service-connected MVP which was not demonstrated on multiple echocardiograms performed during the claims period.  Finally, while the December 2009 VA examiner found that the Veteran did experience some chest pain, shortness of breath, and palpitations with the service-connected MVP, it is clear that these complaints do not most nearly approximate the criteria associated with an increased evaluation, especially in light of the negative echocardiograms and characterizations of the disability as mild.  The Board also notes that the Veteran was diagnosed and treated for coronary artery disease in 2007 with complaints of similar subjective symptoms.  

Thus, the record is clear that increased schedular evaluations are not warranted at any time during the applicable claims period under the former or current criteria for rating the Veteran's MVP.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected MVP is manifested by symptoms such as a mildly thickened mitral valve without evidence of prolapsed and subjective complaints of chest pain, shortness of breath, and fatigability.  These manifestations are contemplated in the rating criteria.  The rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected MVP.  As noted above, MVP was not demonstrated on echocardiograms performed in March 2005, May 2008, and December 2009, and the evidence does not show that the Veteran's MVP interferes with his ability to obtain and maintain employment.  Although the Veteran is not currently employed, the December 2009 VA examiner found that MVP had no effect on the Veteran's ability to perform the activities of daily living.   Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected MVP.




Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in December 2009 in response to his claim for an increased rating.

The Board also finds that VA has complied with the November 1999 and October 2007 remand orders of the Board.  In response to the Board's remands, the Veteran's claim was adjudicated with consideration of the current criteria for rating disabilities of the heart and a proper VA examination (which included review of the claims file) was performed in December 2009.  The case was most recently readjudicated in an October 2010 SSOC and rating decision.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an increased initial rating for MVP rated as 10 percent disabling from January 11, 1998 to March 24, 2005 is denied. 

Entitlement to an increased initial rating for MVP rated as 30 percent disabling for the period beginning March 25, 2005 is denied. 


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran in the development of evidence to substantiate his claims for an increased rating for abdominal cramps and service connection for metabolic myopathy.  

With respect to the claim for an increased rating for abdominal cramps with diarrhea, the Board finds that the Veteran should be provided a VA examination to determine the severity of the disability.  The Veteran's most recent VA examination was conducted in June 2008, and while it provides a comprehensive history of the condition, it also contains some conflicting evidence as to the current manifestations of the Veteran's gastrointestinal disability.  The VA examiner characterized the Veteran's condition as asymptomatic, but later in the examination report noted that the Veteran continued to experience problems with abdominal distress, diarrhea, and constipation.  The Veteran's disability is rated under Diagnostic Code 7913 which provides for rating irritable colon syndrome on the basis of symptoms such as bowel disruption, abdominal distress, and diarrhea that are characterized as mild, moderate, or severe.  38 C.F.R. § 4.114, Diagnostic Code 7913 (2011).  As the June 2008 VA examination report contains some inconsistencies in the description of the Veteran's current disability, the Board finds that another VA examination is required by the duty to assist.  

The Board also finds that a VA examination is necessary to determine the nature and etiology of the Veteran's claimed metabolic myopathy.  In its November 2005 remand, the Board noted that the record contains conflicting evidence as to whether the Veteran's metabolic myopathy is due to a phosphofructokinase (PK) deficiency.  A July 16, 1980 muscle biopsy performed during the Veteran's active duty service indicated that he may have a PK deficiency.  However, a supplemental biopsy report also dated July 16, 1980 found that a PK deficiency was definitely ruled out.  In contrast, the record also contains June 1993 and June 1994 letters from the Veteran's private neurologist at the University of Pennsylvania, Dr. Bank, diagnosing the Veteran with metabolic myopathy due to a PK deficiency.  The Board notes that clinical records from Dr. Bank, to include any enzyme studies or biopsies that served as the basis for the diagnosis of a PK deficiency are not of record.  

In February 1994, the Veteran's claims file was provided to a VA neurologist.  In a March 1994 addendum report to the February 1994 VA examination, the examiner opined that the Veteran's metabolic myopathy due to a PK deficiency had its onset in July 1980, during his active duty service.  Although the VA examiner provided an opinion in support of the claim, this opinion was based on the July 1980 in-service muscle biopsy which according to the VA examiner indicated abnormalities.  The Board doubts the adequacy of the February 1994 VA examiner's opinion, in light of the July 1980 supplemental biopsy report which ruled out a PK deficiency.  It is not clear if this pathology report was reviewed by the February 1994 VA examiner. 

In its November 2005 remand, the Board ordered that the Veteran should be provided another VA examination to determine the nature and etiology of his claimed metabolic myopathy.  VA's examining physician was instructed to issue an opinion reconciling the conflicting evidence of record.  The Board also noted that VA had requested the Veteran complete a medical release to allow for VA to obtain records from Dr. Bank and the University of Pennsylvania in March 2005, but no response to this request was received.  The Veteran's claims file was provided to a VA neurologist in April 2008 for the requested opinion, but the neurologist determined that it was not possible to issue a decision in this case without the records from the Veteran's neurologist at the University of Pennsylvania.  

The Board has determined that the additional efforts should be made to obtain the Veteran's records from the University of Pennsylvania.  In addition, the Veteran should be provided another VA neurological examination to determine the nature and etiology of the claimed metabolic myopathy to reconcile the conflicting evidence of record outlined above.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a medical release form and specifically request that he execute it to authorize VA to obtain medical treatment records from Dr. Bank at the University of Pennsylvania Medical Center, Department of Neurology (3400 Spruce Street, Philadelphia, Pennsylvania, PA 19104-4283).

2.  If a valid release is received, obtain records of treatment from Dr. Bank at the University of Pennsylvania.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Afford the Veteran a VA neurological examination, with an appropriate examiner to determine the nature and etiology of the claimed metabolic myopathy.  The examiner must review the claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  After examining the Veteran and reviewing the claims file, to include the July 16, 1980 muscle biopsy report and supplemental report, the examiner should then answer the following questions:

a)  does the Veteran have metabolic myopathy?

b) is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present metabolic myopathy is related to a PK deficiency?

In answering the above question, the examiner should specifically reference the July 16, 1980 in-service muscle biopsy reports and any available records from Dr. Bank at the University of Pennsylvania.  

c) is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any metabolic myopathy is etiologically related to active duty service?

If the examiner determines that it is not possible to render the requested medical opinions for any reason (to include the unavailability of records from the Veteran's private neurologist) the examiner should fully explain the reason for any inability to provide the requested opinion and state what additional evidence, if any, would permit an opinion in the case.

A complete explanation must be provided for all expressed opinions, to include a full basis and rationale.

4.  Afford the Veteran a VA examination to determine the current severity of his abdominal cramps with diarrhea.  The examiner must review the claims file in conjunction with the examination.  

The examiner should identify all current manifestations of the service-connected gastrointestinal disorder.  The examiner should determine whether the Veteran's disability is mild, moderate, or severe.  The examiner should also specifically determine whether the Veteran experiences episodes of disturbances of bowel function, abdominal distress, diarrhea, and constipation.  

A complete rationale should be provided for all expressed opinions.

5.  Then, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not fully granted, issue a SSOC and provide a copy to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


